Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on December 8, 2021 is acknowledged.
3.	Claims 1-11 are pending in this application.
4.	Claims 1-6 and 10-11 are cancelled by Examiner’s amendment set forth herein.
5.	Claims 7-9 are allowed in this office action.


EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
6.	Rejection of claims 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Kao Corp (JP 2016/014007, filed with IDS, English translation used and attached in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al (US 2011/0104334, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al (US 2012/0282243, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.


EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele Cimbala on December 20, 2021 and December 21, 2021.

Claims 1-6 and 10-11 have been amended as follows: 

1.-6. (Cancelled)

10.-11. (Cancelled)


Claims 7-9 as set forth in the amendment filed on December 8, 2021 are allowed.

CONCLUSION
Claims 7-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654